17 F.3d 1435NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Jessie Lee JONES, Defendant-Appellant.
No. 93-6741.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 16, 1994.Decided March 3, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  William L. Osteen, Sr., District Judge.  (CR-92-178-G)
Jessie Lee Jones, pro se.
Lisa Blue Boggs, Asst. U.S. Atty., Greensboro, NC, for appellee.
M.D.N.C.
AFFIRMED.
Before LUTTIG and WILLIAMS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order denying his post-conviction Fed.R.Crim.P. 41(e) motion.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  United States v. Jones, No. CR-92-178-G (M.D.N.C. June 21, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 This order is not interlocutory because there is no ongoing criminal prosecution against the Appellant.   See United States v. Regional Consulting Servs. for Economic & Community Dev., Inc., 766 F.2d 870, 872-73 (4th Cir.1985)